WORD COUNT CERTIFICATE OF COMPLIANCE

                                                                     FILED IN
      I, PAUL MEWIS, the undersigned attorney for Appellant          Allison
                                                             1st COURT         Leigh
                                                                         OF APPEALS
Campbell, in Appellate Cause No. 01-14-00807-CR, certify that Appellant’s Brief
                                                                 HOUSTON,   TEXAS
contains 9,597 words. This Brief is a computer-generated document        created
                                                             1/8/2015 12:28:07 PM in
Microsoft Word 2010, using Courier New 14 point font. I am relying on the word
                                                             CHRISTOPHER     A. PRINE
count provided by the software used to prepare the document.         Clerk


                                             /s/ Paul Mewis

                                             PAUL MEWIS
NO. 1008123
THE STATE OF TEXAS                     *     IN THE COUNTY CRIMINAL
                                       *
VS.                                    *     COURT AT LAW NO. 10 OF
                                       *
DAVID ALLEN ROBERTS                    *     HARRIS COUNTY, T E X A S


          ORDER ON MOTION FOR RETURN OF SEIZED WEAPON,
PURSUANT TO ARTICLE 18.19 OF THE TEXAS CODE OF CRIMINAL PROCEDURE

      On this day came on to be considered the Motion for Return of Seized

Weapon, Pursuant to Article 18.19 of the Texas Code of Criminal Procedure filed by

undersigned attorney in the above styled and numbered cause for Defendant herein.

The Court, after hearing the arguments of counsel herein and the facts enumerated in

said motion, is of the opinion that said motion should be GRANTED. It is therefore

      ORDERED, ADJUDGED and DECREED that the property seized in Cause No.

1008123, filed in Harris County Criminal Court at Law No. 10, namely, the pistol,

Model “EAA-WITNESS”, serial no. EA00917, currently in the possession of the Harris

County Sheriff’s Department, be returned to the Defendant, DAVID ALLEN

ROBERTS,     Date    of     Birth:   12-30-74,   Texas     Driver’s   License   No.

________________________.

      SIGNED and ENTERED this the _____ day of ________________, 2000.



                                             _______________________________
                                             PRESIDING JUDGE
                                   NO. 1008123


THE STATE OF TEXAS                     *     IN THE COUNTY CRIMINAL
                                       *
VS.                                    *     COURT AT LAW NO. 10 OF
                                       *
DAVID ALLEN ROBERTS                    *     HARRIS COUNTY, T E X A S


          ORDER ON MOTION FOR RETURN OF SEIZED WEAPON,
PURSUANT TO ARTICLE 18.19 OF THE TEXAS CODE OF CRIMINAL PROCEDURE

      On this day came on to be considered the Motion for Return of Seized

Weapon, Pursuant to Article 18.19 of the Texas Code of Criminal Procedure filed by

undersigned attorney in the above styled and numbered cause for Defendant herein.

The Court, after hearing the arguments of counsel herein and the facts enumerated in

said motion, is of the opinion that said motion should be DENIED.

      SIGNED and ENTERED this the _____ day of ________________, 2000.



                                             _______________________________
                                             PRESIDING JUDGE